983
mil TTt opqod agi gip& oiquoal u! SSA; iuuoTidu 0144 ‘0t6T isu2ny
aoqumioN uoom.ioci gulp satisTiquisa paopaa otij,
`2,E6T

•uois
-sturiad inotppsi 0ttp iutii 901115
poirufi cup us pauptuai Fug
qui3anddu cup 'Tessa& aottiouv uo clIqs9a
papua4ut aq isli poulisai
elf 'pommy '(9)g uoTioos aapun aeuai &Togs Ios pamutpu Snm
puu Og3A0 'SS
aaquaaui Aiwa n ss ‘8t6I Sun uo ‘uluaos
-limo ‘oDspuuda tires iu sopris poipia sun Ut p0,11.1.1U itruogcldy
pus uo-FivaZwalui alp so
9v6 uomas .zapun snivis inatuisnfpu Jos uomiod sjuuoIlddu alp
gitm uoliounfuoo ut op.m. aqp Sq paps uomiad 'aste eqi lo runoaddu
13vaiod of pamiugas uotq .utt w6uuds , ;1.14.tioltdclu alp Jo sn4'61s tuis
uaztita otp Jo pun asp..ruut Io eauappo Sduluaturiaop Ssolousmus
*papaw.' Sisnopoad exam ospa. SIt1 .10T1 VISDIVICiB aqp .101111gA
• usIct Sq uaztita soisis poipla
tr!
'I96I `gt loctuiNciaS 5,0 `3110.1 maN
‘1.113666S is uioq
-.non sum. eH '8165 '3 TRIVIA, uo ASIVII
4 ,CiuII so naussro pas aansu
l'ELF1 II SI lououcldu ouy :uoissnaga

uallotsstrxwo3 rivic.oiDan aru,

Huodatt

'1311 7.565 0554 30 (Ita .013.0 0 3aPuti 011 414.
Sr luaralsncpu ao; uopiorvids qssAs uollaaugoa us 'say i'74l3u0s1
-11 R pus tiosssIVPIETus 044 30 (6) (s)rtt uollaaa sapan Ssmq
-spniaxa 3o 'LOT '33 3acicaa;das J. 4.1, uonoas Japan IaAreAp. :szossvarraw
'Papuatun

011

• 01ssg passull oqs os Ssppsissurgussu suasoul ossmaaasu 0;
'yggs 'II loqueaplog so say asp so 5 [Tomas IapIns pus 1us471,ruuguou as d.isua
8 .113048P 0.1113 01 Puns aid 014014 sus 5965 aq; so (g) (p)5-E5 uogaas sapun
(osulaa so; uossast003) Smptspniaga Jo 030055a pasussg s; say Ssrusuollutsi
Pus UollEs2ssucu5 am so 965 11015300 aapun sn;s1s so luatzusn'ps lox 1 1111311(81V
soqmasdas so say '9 uopoas aapuu pus ;as 55561 ay; so
•s961
(5)(p)515 uoDoas sapun Ssuuseprqaxa so sioesenk q;s0 pasptbas aq Sam Supq
Ssusuosssx pus uosis.12 .suusus 4555.55 uopoos--011;0;0 so sualuisntpy

-0,11a—;ay

646T 'Og
6461

Jauoys%lutiecoo 45305511311y dQ paao.addv
110.117f aouopssrumaD zmuyitiaar 2q PaP1311 a

9S999301—ir

s2uIP9000Jd 9T76 NOLIDaS
5.Q ao auazylv

uI

986
pups 04 S3poppre a4y •poAOLU'al st bupopra ualp S3luopsolmps
-1.13 j. () punodii o43 Apo lus.i.uruuuou s uj vuog
jo Top; oq 03
pm-10j oq ;frill uolssluzpo sun -3jop3 soj um3mouoo sui jo osnsooq
lieT Jo 90-v foolial2Timoi oro To 0 illInnAR .Tairan oqqvpap.o sacs
uoIssluipu 350j sut ;o sum ST. 30 lusoudds ata •saTels po3Ipa
03 omssoup13 Spuosodd oq pus '3utafputuumou dpg vuoq s s5 sa3s3g
pouua alp 03 papuups uaoq 5A04 aouno 2uoms '35nul
quvalpicls op; `papuouro so `3oNT IptemproN pus uopsa23suun; Dip Jo
846 uoppos aopun sntols jo 3uaw3sntp5 aoj olcOpo oci op aapao uj
'esnods
uazglo sip 04 cluispout 5UIJ.13X0 ut 34051; moms. umsnroxo sjuso
-tplds aill :e.mjaaap3 `luoplAa sf 3j •Aispm-daq3otu pH 13AuT sip
pus Atspul-aap3vj pa.q3a; sip jo 3aoddns 143 o3 2ut3ngtimoo uoaq
sop 3tr0opth45 op; 'o1333 sp.; 03 ApoSo; sip ol uomppo ut •Jioddns
aos mu; uo luspuadap Zia3oultuoo mou s; pus sptip3as sul-Joj
-pis mil 04 ortp pponuIpmas s auwoop MOU ssg sp sxruouddu BILL
•suomi.ndo .0413111
SOSSOIIM El-0(.10S SLIME 1311110III3 JOL1 03
II13133rg uoaq sop off -33oddns ows dap ;map sop pus opoi sip 1141.m
patpsai Sisnonmmoo sop 3u0spddo 043 'TNT '61 assituoulos aolus
••s[ooeu rlAd 014 A.TATIIIITIvnTrifir iirrIUTP2 '1[-t0A max *OA
max `4 00i1S 1.149f, 3sa111 g9T `4Tredn°36 2I 91Ans°A 043 4 °T
so padopziwo disnonupuoo ussq sop lusowids a43 '646T aunt aotrIg
•saoptAau sp.; .Sq uusa3sa 42I4 u; prsq s; 5Fj - quvoriddu alp
03 appldoesj uoaq °Aug sassoulp& Sq Suouulsa4 pus oopiaas sup Sp
suops1113sonut •sa303s. p53lun sip 03 .oiqlssImputu Imp aopum 3;03roi
41043,1 asuouo ao 305 aaplo SUB pmptuumo doesu sop OIL 3e43 pau
-t4sa3 aatpartj ajj •p.msoa e43
palopymmoo Sou 53 `84.6; 3snny
souls paoosa temtulso on sop aq 35133 iCuouq3so3 sjurapdclo
•f96t `g Joquioulas jo Soy sip jo suoTsIooid ato spun osuago 3C33ad
s as

eursup,sp JouvouzepuIur E 5•0 peaspIsuoa eq

pjnoo -atrej.

-jo sip poupulalop aoqlduj pus uomuumialap 5343 plapdn spladdir
uor35a^immj ;o preoa 0 44 '9861 '81 Armuciod up 'Pv 4IIimoRvIsT
pus uo135apnwi 543 Jo (6) (e)616 uottoas aopun aproMarq ts.lom
2uptoou; suo mop amps 543 dove Sou pip stood& jo 33;noo
op; Sp uopoDuIpouz op; `.103o33op `dooujo 3C.Ip-tbm p3loads ap3 Sq Hap
ski •spluour 8 03 poonpo.; S13m aoualtras sip ‘readds uoda
OOM
jo auu 11 pus sauSS 6 aoj TualuuosFulau 04 3uoot1ddo 543 paoualuas
tuunqpj, 0131, 'opm 0.1m 10.1oui 2111_6.19,aq OLUIJO s JOJ 1.1090IAUOD
SUM. 'Will paiuntdaffs jo otupo 541 doj sous) jo younqprj, 541 Sq
*8g6I *OT A4'enuue uo uogot&uoo 5 'auo Sluo 3543 'q96t `I, aapruaAoic
so paumols3op .moujo S3pnbu; moods 543 quuquaoiusuoo Inja.reo
aolsy •opr4uldrt3 ;mom .5113.3;oom sauna) su uoRmotpsuoo poprea
-ro3s. sluomom ep; jo 0333 Smo -sosuogo .5upppad £10403035 dopy
JO '2uqqms2 'asuoop 5 3roop3I33 1.;;;;;pad cfmpppod anIsnqs poudoo
-000 smomalp alp jo TsoJR •SUOISE000 3110303,flp 4j uo souop jo E.330

/33

-paioadds eq cyz
uopoos Joplin uopsay[dds lusystly alp quip potopd,o aowan1 57.
.usamq poqposop umsnyozo Jos punoa2 etp oy Apo Sidds
WHITS Jaepam env ysyp papykoad 4 2,c6T 'TT aeumaydos yo yov am so
9 uopoas lit pouppuoo Sypotims aqs oy lusnamd payusa Sqamq
sy pus eq yep; Sysysuopax pus tropsatquatti atyy so (6) (s)gig uop
-009 apun Symqvpnyoxe io JOATILA 0111 '11JCIJ pedapao .19'10.4 et 71
'PIT S41
uopoes aapurt ounl aid
- IsuogeN pus uopsi2muurs alp p () (P)3T3
ounu peAsass. eq ‘splaossyso Mossousaa Tres yu '8y6I Ssyv uo
uoissiulps yst[ sjusoadds alp so amp °up ys 2upssza pas 2,16s alp so
8 uopoas aepun umsnpza so punt:Kill alp ymp paaepJ0 ss yi :JaPIO
•payttsJ2 eq
mat 5 uolpas aapurt
11011.1.0 1- ApTrn aioy290 esietioulo
si yusosydds aqs eauss pus y•9y,6 uao 8 lit peuysmoo st uopralldds
yusystts sip us, nopoloasp slyly 2111510.19X0 ao; ,S11.10114T3 OLU, 'papIA
-oid st '296s 'is Jeqmoydog
yogi sty so c uopoes Jepun soffoa
cuota. Jos suags
sasto oqy limy& Gypsy Spsop yusosydds BILL
"salsIS paqsufy eqy Syymoas JO
qyayss 'arasyam pmopsu sip op Sreaquoo eq you pino.5i uotssiuips srq
pus :asnods uazisp sip oy dayspasq °analyze in yInsai p[nma umsniaze
stq (6) (s)3TZ uonpas Jopun Idaozo epyyssymps asyytaeypo sy pus
uozpyo saysys palfua
asnods sip sI eH '1,961 'TT Iocituaqdas

iv 4, v ,,-14 fv y

ut.,14,a, aopun uo-cs5Turve ao seqpInbaa Savesaaaci

cop seq aq 'pap S.4livuoReN pus ItopwAsamy sip so (6) (s)3y6
=pass Japun aiquprtioxe Spuesaad st queoHda eqy T.Onompir
'lintifiOIESIOT011 ?Loy vuoq 1.1 To pip eq os pymos
uoysssums sip pus tua odd ouog, poyusaa 'asst. (8) (0743 uopmas dq
papsAoad sotto.' alp 4 asso slip lit sJopsy 2mEsodds app To .yyayy, ui -pay
SystsuopsK pus nosysaflanyuy app 3o (q) (p )3'3 uopoos lit punoy Sr
seast uopsi2snuois alp Joplin alqlsspupsus si olpy uests yusa2Ituulyuou

